DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Brad Barger on 7/27/2022.
The application has been amended as follows: 
A medical sensor for detecting blood oxygen saturation levels comprising:
one or more light emitters;
one or more photodiodes;
circuitry configured to operate the one or more light emitters and the one or more photodiodes in a first configuration, the first configuration comprising a reflective topology and configured to detect blood oxygen saturation levels; and
the circuitry is further configured to operate the one or more light emitters and the one or more photodiodes in a second configuration, the second configuration comprising a transmissive topology and configured to detect blood oxygen saturation levels;
wherein:
	further configured to sample simultaneously from both the first configuration and the second configuration, and
	further configured to switch from the first configuration to the second configuration in response to user input.
3. The medical sensor of claim 1, wherein further configured to switch from the first configuration to the second configuration in response to a current measuring scenario.
4. A medical sensor for detecting blood oxygen saturation levels comprising:
	at least one light-emitting diode (LED) and at least one vertical-cavity surface-emitting laser (VCSEL), each of the at least one LED and each of the at least one VCSEL being configured to produce light, wherein each of the at least one LED and the at least one VCSEL can be individually activated to produce light; and
	at least two photodiodes that are configured to capture measurements associated with light produced by at least one of the at least one LED or the at least one VCSEL, wherein the at least one LED, the at least one VCSEL, and the at least two photodiodes are configurable to create both a transmissive topology and a reflective topology, both the transmissive topology and the reflective topology being configured to detect blood oxygen saturation levels and the at least two photodiodes configured to sample simultaneously from the reflective topology and the transmissive topology, 
	wherein the medical sensor comprises circuitry that is configured to switch from the reflective topology to the transmissive topology in response to user input.

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art does not disclose and would not have rendered obvious the subject matter of claim 1.
US 7894869, hereinafter Hoarau, teaches a medical sensor for detecting blood oxygen saturation levels (Fig. 9, sensor 10D) comprising: one or more light emitters (emitter 16); one or more light detectors (detector 18 and secondary detector); circuitry configured to operate the one or more light emitters and the one or more light detectors in a first configuration, the first configuration comprising a reflective topology and configured to detect blood oxygen saturation levels (Fig. 11, sensor 10D laid flat, emitter 16 and detector 18 operating as a first sensor apparatus comprising a reflective topology); and the circuitry is further configured to operate the one or more light emitters and the one or more light detectors in a second configuration, the second configuration comprising a transmissive topology and configured to detect blood oxygen saturation levels (Fig. 10, sensor 10D folded, emitter 16 and secondary detector operating as a second sensor apparatus comprising a transmissive topology); wherein the medical sensor comprises circuitry that is configured to sample from both the first configuration and the second configuration (Col. 7 lines 15-20, Col. 9 lines 15-31).
Hoarau does not teach wherein the one or more light detector is one or more photodiodes, or wherein the circuitry is further configured to sample simultaneously from both the first configuration and the second configuration, and the circuitry is further configured to switch from the first configuration to the second configuration in response to user input (emphasis added).
US 8391979, hereinafter Kuhn, teaches a medical sensor (Fig. 3, sensor 100) for detecting blood oxygen saturation levels (Col. 2, lines 52-55, tissue includes blood) comprising: one or more light emitters (light sources 106, Col. 8 lines 41-46); one or more photodiodes (light detector 110, light detector 108, Col. 8 lines 62-63 and Col. 9 lines 18-19 state that light detector 110 and light detector 108 may be photodiodes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Hoarau such that the one or more light detectors were one or more photodiodes, as taught by Kuhn, as a simple substitution of one element for another to obtain the predictable result of measuring received light.
Hoarau and Kuhn do not teach wherein the circuitry is further configured to sample simultaneously from both the first configuration and the second configuration, and the circuitry is further configured to switch from the first configuration to the second configuration in response to user input (emphasis added).
US 2015/0223700, hereinafter Kirenko, teaches a medical sensor for detecting blood oxygen saturation levels comprising circuitry that is configured to sample simultaneously from a first configuration comprising a reflective topology and a second configuration comprising a transmissive topology (para [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Hoarau and Kuhn such that the circuitry is configured to sample simultaneously from both the first configuration and the second configuration, as taught by Kirenko, as a choice from a finite number of identified, predictable solutions (sampling at different points in time from the different configurations or sampling simultaneously from the different configurations) with a reasonable expectation of success.
Hoarau, Kuhn, and Kirenko do not teach wherein the circuitry is further configured to switch from the first configuration to the second configuration in response to user input. Hoarau discloses a medical sensor comprising circuitry that is configured to switch from the second configuration, comprising a transmissive topology, to the first configuration, comprising a reflective topology, in response to user input (Col. 7 lines 15-22, Col. 9 lines 4-34). This is performed by a user removing portion 11 from the sensor, thereby rendering it unable to be used in a transmissive fashion, wrapped around tissue, and would only allow it to be used in a reflective fashion where the sensor would be laid flat across the tissue. It is not possible for the sensor of Hoarau to first be placed in the first, reflective, configuration with portion 11 removed and then be switched into the second, transmissive, configuration with portion 11 present because a user is not able to reattach portion 11 once detached.  Therefore, Hoarau does not disclose circuitry that is configured to switch from the first, reflective, configuration to the second, transmissive, configuration in response to user input.
It is this ordered combination that is novel and non-obvious in view of the prior art of record.

The prior art does not disclose and would not have rendered obvious the subject matter of claim 4.
Kuhn teaches a medical sensor (Fig. 3, sensor 100) for detecting blood oxygen saturation levels (Col. 2, lines 52-55, tissue includes blood) comprising: at least one light-emitting diode (LED) and at least one vertical-cavity surface-emitting laser (VCSEL) (light sources 106, Col. 8 lines 41-46 state that light sources 106 can be LEDs and VCSELs), each of the at least one LED and each of the at least one VCSEL being configured to produce light (light sources 106 produce light, Col. 8 lines 36-37), wherein each of the at least one LED and the at least one VCEL can be individually activated to produce light (Col. 5 lines 27-31, Col. 11 lines 36-48, Examiner’s note: “Individually activated” does not necessarily mean that one is on while the other is off; all lights can be on and they can still be “individually activated”); and at least two photodiodes (light detector 110, light detector 108, Col. 8 lines 62-63 and Col. 9 lines 18-19 state that light detector 110 and light detector 108 may be photodiodes) that are configured to capture measurements associated with light produced by at least one of the at least one LED or the at least one VCSEL (Col. 8 line 61 to Col. 9 line 5; Col. 9 lines 16-29).
Kuhn does not teach the at least one LED, the at least one VCSEL, and the at least two photodiodes being configurable to create both a transmissive topology and a reflective topology, both the transmissive topology and the reflective topology being configured to detect blood oxygen saturation levels, and the at least two photodiodes configured to sample simultaneously from the reflective topology and the transmissive topology, wherein the medical sensor comprises circuitry that is configured to switch from the reflective topology to the transmissive topology in response to user input.
However, Hoarau teaches a medical sensor for detecting blood oxygen saturation levels (Fig. 9, sensor 10D) wherein at least element configured to produce light (emitter 16) and at least two elements configured to capture measurements associated with light produced by the light producing elements (detectors 18 and 40) are configurable to create both a transmissive topology (Fig. 10, Col. 1 lines 61-64 transmission-type configuration, Col. 7 lines 15-17 transmission mode) and a reflective topology (Fig. 11, Col. 1 lines 64-66 reflectance-type configuration, Col. 7 lines 17-20 reflectance mode), both the transmissive topology and the reflective topology being configured to detect blood oxygen saturation levels (Col. 1 lines 28-34, 39-44, and 51-66), and the at least two elements configured to capture measurements associated with light produced by the light producing elements sample from both the reflective topology and the transmissive topology (Col. 7 lines 15-20, Col. 9 lines 15-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the medical sensor of Kuhn such that the at least one LED, the at least one VCSEL, and the at least two photodiodes are configurable to create both a transmissive topology and a reflective topology, both the transmissive topology and the reflective topology being configured to detect blood oxygen saturation levels, and the at least two photodiodes sample from the reflective topology and the transmissive topology, as taught by Hoarau, in order to have a sensor that can monitor a patient’s physiological characteristics (Hoarau, Col. 1 lines 20-38) at multiple tissue sites by changing configuration (Hoarau, Col. 2 lines 51-57), which reduces waste and prevents signal artifacts associated with a poor sensor fit (Hoarau, Col. 4 lines 9-20).
Kuhn and Hoarau do not teach the at least two photodiodes sample simultaneously from the reflective topology and the transmissive topology and wherein the medical sensor comprises circuitry that is configured to switch from the reflective topology to the transmissive topology in response to user input.
Kirenko teaches a medical sensor for detecting blood oxygen saturation levels comprising circuitry that is configured to sample simultaneously from a first configuration comprising a reflective topology and a second configuration comprising a transmissive topology (para [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kuhn and Hoarau such that the at least two photodiodes are configured to sample simultaneously from both the first configuration and the second configuration, as taught by Kirenko, as a choice from a finite number of identified, predictable solutions (sampling at different points in time from the different configurations or sampling simultaneously from the different configurations) with a reasonable expectation of success.
Kuhn, Hoarau, and Kirenko do not teach wherein the medical sensor comprises circuitry that is configured to switch from the reflective topology to the transmissive topology in response to user input.  Hoarau discloses a medical sensor comprising circuitry that is configured to switch from a transmissive topology to a reflective topology in response to user input (Col. 7 lines 15-22, Col. 9 lines 4-34). This is performed by a user removing portion 11 from the sensor, thereby rendering it unable to be used in a transmissive fashion, wrapped around tissue, and would only allow it to be used in a reflective fashion where the sensor would be laid flat across the tissue. It is not possible for the sensor of Hoarau to first be placed in the first, reflective, configuration with portion 11 removed and then be switched into the second, transmissive, configuration with portion 11 present because a user is not able to reattach portion 11 once detached.  Therefore, Hoarau does not disclose circuitry that is configured to switch from the reflective topology to the transmissive topology in response to user input.
It is this ordered combination that is novel and non-obvious in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./               Examiner, Art Unit 3791                                                                                                                                                                                         
/DANIEL L CERIONI/               Primary Examiner, Art Unit 3791